UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam International Value Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (95.9%) (a) Shares Value Aerospace and defense (0.8%) European Aeronautic Defence and Space Co. (France) 27,136 $1,728,902 Air freight and logistics (1.8%) Deutsche Post AG (Germany) 115,816 3,843,403 Airlines (0.8%) Japan Airlines Co., Ltd. (Japan) (UR) 28,100 1,698,092 Auto components (1.0%) Valeo SA (France) 25,021 2,136,591 Automobiles (4.2%) Daimler AG (Registered Shares) (Germany) 35,855 2,794,943 Nissan Motor Co., Ltd. (Japan) 337,000 3,373,600 Toyota Motor Corp. (Japan) 46,700 2,978,880 Beverages (0.4%) Britvic PLC (United Kingdom) 103,293 957,341 Building products (0.6%) Cie de St-Gobain (France) 27,623 1,367,921 Capital markets (1.1%) UBS AG (Switzerland) 112,348 2,298,267 Chemicals (2.1%) Arkema (France) 17,008 1,894,814 BASF SE (Germany) 28,511 2,734,692 Commercial banks (12.6%) Australia & New Zealand Banking Group, Ltd. (Australia) 148,125 4,253,360 Banco Bilbao Vizcaya Argentaria SA (Rights) (Spain) (NON) 130,183 17,788 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 130,183 1,454,736 Bank of Yokohama, Ltd. (The) (Japan) 143,000 816,145 Barclays PLC NPR (United Kingdom) (NON) 191,498 250,338 Barclays PLC (United Kingdom) 765,992 3,292,374 BNP Paribas SA (France) 23,684 1,602,046 HSBC Holdings PLC (United Kingdom) 522,758 5,665,088 Lloyds Banking Group PLC (United Kingdom) (NON) 1,102,641 1,313,452 Sberbank of Russia ADR (Russia) 161,667 1,948,087 Sumitomo Mitsui Financial Group, Inc. (Japan) 102,800 4,962,470 UniCredit SpA (Italy) 279,703 1,783,004 Computers and peripherals (0.8%) ASUSTeK Computer, Inc. (Taiwan) 125,000 995,620 Casetek Holdings, Ltd. (Taiwan) 141,000 755,860 Construction and engineering (1.5%) Daelim Industrial Co., Ltd. (South Korea) 4,869 439,475 Vinci SA (France) 47,763 2,776,558 Construction materials (0.5%) Holcim, Ltd. (Switzerland) 15,148 1,127,285 Consumer finance (0.9%) Credit Saison Co., Ltd. (Japan) 69,000 1,866,534 Diversified financial services (3.3%) ING Groep NV (Netherlands) (NON) 419,587 4,740,349 ORIX Corp. (Japan) 155,300 2,520,001 Diversified telecommunication services (2.9%) Jazztel PLC (Spain) (NON) 167,024 1,814,673 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 22,300 1,152,490 TDC A/S (Denmark) 154,243 1,305,152 Ziggo NV (Netherlands) 47,343 1,917,598 Electric utilities (1.0%) Cia Energetica de Minas Gerais ADR (Brazil) 61,054 527,507 Energias de Portugal (EDP) SA (Portugal) 466,127 1,702,620 Electrical equipment (1.4%) Mitsubishi Electric Corp. (Japan) 183,000 1,917,595 Schneider Electric SA (France) 14,157 1,197,211 Electronic equipment, instruments, and components (0.5%) Hitachi, Ltd. (Japan) 154,000 1,013,663 Energy equipment and services (0.3%) Ezion Holdings, Ltd. (Singapore) 422,000 740,026 Food and staples retail (0.9%) Lawson, Inc. (Japan) 15,700 1,228,272 WM Morrison Supermarkets PLC (United Kingdom) 147,320 667,790 Food products (1.9%) Ajinomoto Co., Inc. (Japan) 64,000 839,921 Kerry Group PLC Class A (Ireland) 28,386 1,726,363 Nestle SA (Switzerland) 23,492 1,643,024 Gas utilities (1.1%) Tokyo Gas Co., Ltd. (Japan) 439,000 2,402,788 Hotels, restaurants, and leisure (1.6%) SJM Holdings, Ltd. (Hong Kong) 412,000 1,158,035 TUI Travel PLC (United Kingdom) 397,298 2,364,995 Household durables (1.6%) Alpine Electronics, Inc. (Japan) 59,900 650,219 Bellway PLC (United Kingdom) 92,423 1,967,551 Sekisui House, Ltd. (Japan) 57,000 764,291 Industrial conglomerates (1.6%) Siemens AG (Germany) 28,380 3,419,360 Insurance (9.5%) ACE, Ltd. 29,686 2,777,422 Admiral Group PLC (United Kingdom) 25,572 510,444 AIA Group, Ltd. (Hong Kong) 191,600 900,453 Allianz SE (Germany) 37,208 5,849,144 AXA SA (France) 111,624 2,586,056 Intact Financial Corp. (Canada) 24,300 1,457,457 MS&AD Insurance Group Holdings (Japan) 28,500 742,255 Prudential PLC (United Kingdom) 159,975 2,980,902 SCOR SE (France) 52,636 1,742,831 Tokio Marine Holdings, Inc. (Japan) 29,600 965,136 IT Services (0.3%) Amadeus IT Holding SA Class A (Spain) 17,021 603,304 Machinery (1.1%) FANUC Corp. (Japan) 10,600 1,748,065 Metso Corp. OYJ (Finland) 18,069 709,873 Media (2.8%) Atresmedia Corporacion de Medios de Comunicacion S.A. (Spain) (S) 92,962 1,196,013 Liberty Global PLC Ser. C (United Kingdom) (NON) 20,600 1,553,858 WPP PLC (United Kingdom) 163,452 3,360,580 Metals and mining (1.4%) Fortescue Metals Group, Ltd. (Australia) (NON) 251,465 1,114,311 Glencore Xstrata PLC (United Kingdom) 304,399 1,659,230 Newcrest Mining, Ltd. (Australia) 27,135 296,177 Multi-utilities (2.1%) Centrica PLC (United Kingdom) 507,478 3,037,295 Veolia Environnement (France) 87,935 1,501,907 Oil, gas, and consumable fuels (8.4%) Canadian Natural Resources, Ltd. (Canada) 80,600 2,532,908 ENI SpA (Italy) 171,826 3,940,110 Origin Energy, Ltd. (Australia) 104,362 1,372,767 Royal Dutch Shell PLC Class A (United Kingdom) 255,850 8,438,571 Suncor Energy, Inc. (Canada) 51,900 1,855,713 Pharmaceuticals (9.8%) Astellas Pharma, Inc. (Japan) 47,600 2,421,283 AstraZeneca PLC (United Kingdom) 36,212 1,885,043 Bayer AG (Germany) 34,382 4,054,134 GlaxoSmithKline PLC (United Kingdom) 78,338 1,975,244 Roche Holding AG-Genusschein (Switzerland) 4,311 1,162,661 Sanofi (France) 71,828 7,285,026 Stada Arzneimittel AG (Germany) 20,672 1,048,310 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 38,100 1,439,418 Real estate investment trusts (REITs) (1.5%) Dexus Property Group (Australia) (R) 1,297,177 1,216,187 Shopping Centres Australasia Property Group (Australia) (R) 940,742 1,342,756 Westfield Retail Trust (Australia) (R) 222,295 615,916 Real estate management and development (2.1%) Hongkong Land Holdings, Ltd. (Hong Kong) 200,000 1,320,000 Mitsubishi Estate Co., Ltd. (Japan) 82,000 2,415,911 Sun Hung Kai Properties, Ltd. (Hong Kong) 63,000 856,961 Semiconductors and semiconductor equipment (1.9%) NXP Semiconductor NV (NON) 20,400 759,084 Samsung Electronics Co., Ltd. (South Korea) 1,462 1,859,682 SK Hynix, Inc. (South Korea) (NON) 50,350 1,417,254 Software (0.6%) Nintendo Co., Ltd. (Japan) 12,400 1,404,059 Tobacco (2.0%) Japan Tobacco, Inc. (Japan) 87,800 3,153,100 Philip Morris International, Inc. 12,500 1,082,375 Trading companies and distributors (1.6%) ITOCHU Corp. (Japan) 95,500 1,167,821 Mitsubishi Corp. (Japan) 118,800 2,400,293 Wireless telecommunication services (3.6%) SoftBank Corp. (Japan) 14,500 1,001,628 Vodafone Group PLC (United Kingdom) 1,934,236 6,763,687 Total common stocks (cost $173,124,429) SHORT-TERM INVESTMENTS (4.0%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.06% (AFF) 6,352,508 $6,352,508 Putnam Cash Collateral Pool, LLC 0.13% (d) 627,661 627,661 SSgA Prime Money Market Fund 0.02% (P) 560,000 560,000 U.S. Treasury Bills with an effective yield of 0.10%, May 29, 2014 (SEGSF) $48,000 47,986 U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 (SEGSF) 151,000 150,962 U.S. Treasury Bills with an effective yield of 0.10%, April 3, 2014 (SEGSF) 494,000 493,918 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.14%, March 6, 2014 95,000 94,994 U.S. Treasury Bills with effective yields ranging from 0.14% to 0.15%, February 6, 2014 150,000 149,992 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 282,000 281,994 Total short-term investments (cost $8,759,563) TOTAL INVESTMENTS Total investments (cost $181,883,992) (b) FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $122,309,304) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $7,733,629 $7,617,077 $116,552 Barclays Bank PLC Australian Dollar Buy 10/18/13 1,668,509 1,614,119 54,390 Australian Dollar Sell 10/18/13 1,668,509 1,642,710 (25,799) British Pound Buy 12/18/13 3,343,416 3,328,286 15,130 Canadian Dollar Sell 10/18/13 2,057,201 2,014,252 (42,949) Euro Buy 12/18/13 347,346 347,562 (216) Euro Sell 12/18/13 347,346 338,159 (9,187) Hong Kong Dollar Buy 11/20/13 1,860,996 1,861,602 (606) Japanese Yen Sell 11/20/13 4,022,584 3,985,203 (37,381) Norwegian Krone Buy 12/18/13 2,252,651 2,226,910 25,741 Singapore Dollar Buy 11/20/13 954,832 938,450 16,382 Swedish Krona Buy 12/18/13 587,474 570,046 17,428 Swiss Franc Sell 12/18/13 557,891 538,328 (19,563) Citibank, N.A. Australian Dollar Buy 10/18/13 83,220 81,939 1,281 Australian Dollar Sell 10/18/13 83,220 80,499 (2,721) British Pound Buy 12/18/13 2,095,136 1,995,563 99,573 Canadian Dollar Buy 10/18/13 67,347 65,938 1,409 Canadian Dollar Sell 10/18/13 67,347 67,309 (38) Danish Krone Sell 12/18/13 154,763 150,739 (4,024) Euro Buy 12/18/13 1,163,550 1,160,635 2,915 Euro Sell 12/18/13 1,163,550 1,146,241 (17,309) Japanese Yen Buy 11/20/13 53,796 53,228 568 Credit Suisse International Australian Dollar Sell 10/18/13 3,167,875 3,118,994 (48,881) British Pound Sell 12/18/13 3,108,969 2,987,587 (121,382) Canadian Dollar Sell 10/18/13 102,671 82,575 (20,096) Euro Buy 12/18/13 3,299,047 3,212,026 87,021 Japanese Yen Buy 11/20/13 7,273,872 7,211,790 62,082 Norwegian Krone Buy 12/18/13 2,250,977 2,225,321 25,656 Swedish Krona Buy 12/18/13 3,035,536 2,945,383 90,153 Swiss Franc Buy 12/18/13 2,860,826 2,760,252 100,574 Deutsche Bank AG Canadian Dollar Sell 10/18/13 900,262 881,509 (18,753) Euro Buy 12/18/13 3,193,503 3,109,267 84,236 Goldman Sachs International Australian Dollar Buy 10/18/13 1,413,815 1,391,772 22,043 Australian Dollar Sell 10/18/13 1,413,815 1,367,726 (46,089) Japanese Yen Buy 11/20/13 4,438,461 4,391,409 47,052 HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 749,823 738,301 11,522 Australian Dollar Sell 10/18/13 749,823 725,460 (24,363) British Pound Buy 12/18/13 550,117 528,622 21,495 Euro Sell 12/18/13 2,303,420 2,242,236 (61,184) Norwegian Krone Sell 12/18/13 388,807 384,440 (4,367) JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 400,632 387,576 13,056 Australian Dollar Sell 10/18/13 400,632 394,411 (6,221) British Pound Buy 12/18/13 5,074,828 4,903,730 171,098 Canadian Dollar Sell 10/18/13 1,537,054 1,499,847 (37,207) Euro Sell 12/18/13 1,080,062 1,051,688 (28,374) Japanese Yen Buy 11/20/13 50,781 50,325 456 Singapore Dollar Buy 11/20/13 1,759,321 1,729,122 30,199 Swedish Krona Buy 12/18/13 2,204,992 2,147,542 57,450 Swiss Franc Buy 12/18/13 495,043 478,897 16,146 State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 301,383 327,540 (26,157) Euro Sell 12/18/13 2,104,511 2,041,253 (63,258) Israeli Shekel Sell 10/18/13 533,018 515,671 (17,347) Japanese Yen Buy 11/20/13 994,132 983,445 10,687 Swedish Krona Buy 12/18/13 81,391 78,922 2,469 UBS AG Australian Dollar Buy 10/18/13 3,625,727 3,510,835 114,892 Australian Dollar Sell 10/18/13 3,625,727 3,569,236 (56,491) British Pound Sell 12/18/13 5,428,682 5,216,635 (212,047) Canadian Dollar Sell 10/18/13 148,184 143,691 (4,493) Euro Sell 12/18/13 4,052,465 3,948,471 (103,994) Norwegian Krone Sell 12/18/13 864,208 854,614 (9,594) Swiss Franc Sell 12/18/13 1,513,123 1,512,291 (832) WestPac Banking Corp. Australian Dollar Buy 10/18/13 2,174,914 2,141,425 33,489 British Pound Buy 12/18/13 123,614 118,775 4,839 Canadian Dollar Sell 10/18/13 1,132,679 1,108,747 (23,932) Euro Buy 12/18/13 3,172,124 3,088,214 83,910 Japanese Yen Sell 11/20/13 8,489,174 8,376,936 (112,238) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $216,841,206. (b) The aggregate identified cost on a tax basis is $183,858,706, resulting in gross unrealized appreciation and depreciation of $38,746,207 and $5,855,123, respectively, or net unrealized appreciation of $32,891,084. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $1,686,798 $15,619,884 $10,954,174 $463 $6,352,508 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $588,000. The fund received cash collateral of $627,661, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 4,100 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $434,913 to cover certain derivatives contracts and delayed delivery securities. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 22.6% Japan 21.2 France 12.0 Germany 11.0 United States 5.7 Australia 4.7 Netherlands 3.1 Switzerland 2.9 Canada 2.7 Italy 2.7 Spain 2.4 Hong Kong 2.0 South Korea 1.7 Russia 0.9 Taiwan 0.8 Ireland 0.8 Portugal 0.8 Israel 0.7 Denmark 0.6 Other 0.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $174,163 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $443,624 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $248,926. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $24,299,556 $— $— Consumer staples 11,298,186 — — Energy 18,880,095 — — Financials 67,063,870 — — Health care 21,271,119 — — Industrials 24,414,569 — — Information technology 8,808,526 — — Materials 8,826,509 — — Telecommunication services 13,955,228 — — Utilities 9,172,117 — — Total common stocks — — Short-term investments 6,912,508 1,847,507 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $234,801 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,441,894 $1,207,093 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $145,200,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
